DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 12, 13, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tianjin University (CN 104579275).
	Regarding claim 1, Tianjin’s Fig. 2a shows a circuit comprising:
a first set of transistors (NM1 and PM1) configured to receive one or more input signals (A) provided to the circuit; and
a second set of transistors (NM2 and PM2) electrically coupled to each other (clearly shown), wherein the second set of transistors is configured to provide one or more output signals (O) of the circuit,
wherein the first set of transistors and the second set of transistors are electrically coupled to each other (clearly shown), and
wherein, for each transistor of the first set of transistors and the second set of transistors, the transistor is configured to drive a load associated with the transistor and has an aspect ratio that is sized 
As to claim 2, Tianjin discloses the circuit as claimed in claim 1, wherein the aspect ratio is at least 2.5 (in the case where the Fig. 2a circuit represents a TIG logic gate, the aspect ratio is three times the minimum, or standard aspect ratio; see para. [0023]).
	As to claims 3 and 4, Tianjin discloses the recited limitation (the linear energy transfer threshold will inherently increase with an increase in aspect ratios).
	As to claim 7, Tianjin’s Fig. 3a shows the circuit as claimed in claim 1, wherein the first set of transistors comprises at least one pair of stacking transistors (e.g., PM4 and PM5, or NM4 and NM5).
	As to claim 12, this claim is rejected for the same reasons as claim 1. Tianjin’s Fig. 1 shows a plurality of sub-circuits (DIG1-DIG3)
	As to claim 13, Tianjin’s Fig. 1 shows the circuit arrangement as claimed in claim 12, wherein the plurality of sub-circuits comprise at least two sub-circuits connected in series to each other (e.g., DIG1 and TIG).
As to claim 24, Tianjin’s Fig. 1 clearly shows the circuit arrangement as claimed in claim 12, wherein the circuit arrangement is a sequential logic circuit arrangement (a plurality of logic gates connected in stages).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-18, 20, 22, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the circuit" in line 6, and again in line 8.  It is not clear if this limitation refers to the circuit arrangement, the sub-circuit, or some other circuit, thus rendering the claim indefinite. Perhaps Applicant meant to say, “the sub-circuit”.
Claims 13-18, 20, 22, and 24 are rejected for inheriting the indefiniteness of parent claim 12.

Allowable Subject Matter
Claims 10 and 11 are presently allowed.
Claims 14-18, 20, and 22 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM HERNANDEZ whose telephone number is (571)272-8979.  The examiner can normally be reached on Mon to Fri; 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WILLIAM HERNANDEZ/Primary Examiner, Art Unit 2849